740 N.W.2d 294 (2007)
BMJ ENGINEERS & SURVEYORS, INC., Plaintiff/Counterdefendant-Appellee,
v.
NATURE'S WAY PROPERTIES, LLC, Defendant/Counterdefendant/Crossplaintiff/Crossdefendant-Appellee, and
Teltow Contracting, Inc., Defendant/Counterplaintiff/Crossplaintiff, and
First State Bank of East Detroit, Defendant/Counterdefendant/Cross-defendant-Appellant.
Docket No. 134403. COA No. 272835.
Supreme Court of Michigan.
October 29, 2007.
*295 On order of the Court, the application for leave to appeal the May 31, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.